Citation Nr: 1608605	
Decision Date: 03/03/16    Archive Date: 03/09/16

DOCKET NO.  09-42 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a total disability rating based on unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to February 1969.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina (RO).  

The Board remanded the appeal in May 2013 for additional development, to include a request for updated VA treatment records and a VA examination to address the appeal for a TDIU.  Unfortunately, the Board finds that an additional remand is necessary to comply with the May 2013 Board remand order.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A TDIU may be assigned where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a) (2015).  TDIU ratings may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2015).  

The Veteran is service-connected for PTSD, rated at 10 percent disabling prior to February 29, 2008, and 30 percent disabling thereafter.  His combined rating does not meet the schedular percentage standards of section 4.16(a).  Thus, the claim for a total rating may be considered only under the provisions of section 4.16(b).

The evidence of record indicates that the Veteran is unemployable, at least in part, due to service-connected PTSD.  The Veteran's application for a TDIU shows that his educational background consists of a GED and two years college/technical school.  Additionally, the record shows that he was employed for 20 years as a medical clerk for VA.  A January 2009 letter from the Office of Personnel Management indicates that the Veteran is no longer able to work due to service-connected PTSD and nonservice-connected prostate cancer.  SSA records show that the Veteran is unemployable due to nonservice-connected vascular disease and service-connected PTSD.  The Board, therefore, remanded the appeal in May 2013 for a VA examination to help determine, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, if his service-connected psychiatric disability rendered him unable to secure or follow a substantially gainful occupation.  

The Veteran's representative contends in a February 2016 statement that an additional remand is warranted to ensure compliance with the Board's remand order.  Private psychiatric treatment records identify continued treatment for PTSD.  While the Veteran was afforded a VA psychiatric examination in November 2013, the Board finds that the examination did not sufficiently address the Veteran's occupational and functional impairment due to his service-connected psychiatric disorder, and it is not clear whether the Veteran is capable of substantial gainful occupation, or more than marginal employment, due to his service-connected psychiatric disorder.  Accordingly, the Board finds that a remand for an additional medical opinion is warranted.  See Stegall v. West, 11 Vet. App. 268 (1998),


Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a supplemental VA examination and opinion, to be conducted, if possible, by a vocational specialist.  All appropriate tests and studies should be performed and all findings should be reported in detail.  The record should be made available to the examiner for review.

The examiner should specifically discuss the functional impact the service-connected psychiatric disorder has on the ability to secure and maintain gainful or more than marginal employment without consideration of the Veteran's age or the functional impairment caused by any nonservice-connected disabilities.  The examiner should take into consideration the Veteran's level of education, special training, and previous work experience.

The VA examiner should provide a complete rational for all opinions rendered with reference to the evidence of record.  

2.  The AOJ should, if appropriate, refer the case to the Chief Benefits Director of VA's Compensation Service for consideration of a TDIU. 

3.  Thereafter, the AOJ should readjudicate the issue of entitlement to a TDIU based on the evidence of record.  If the benefits sought are not granted, the AOJ should furnish the Veteran and his representative with a Supplemental Statement of the Case, and should give him a reasonable opportunity to respond before returning the record to the Board for further review.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




